Citation Nr: 1029913	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  06-17 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder (PTSD) and major depressive 
disorder for the period prior to January 16, 2007, and higher 
than 70 percent for the period from January 16, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn






INTRODUCTION

The Veteran served on active military duty from September 1967 to 
September 1970.  He was awarded the Army Commendation Medal and 
Combat Infantry Badge.  

This issue comes before the Board of Veteran's (Board) on appeal 
from an April 2005 rating action by the New Orleans, Louisiana 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
In that decision, the RO granted service connection for PTSD and 
major depressive disorder.  The RO assigned an initial rating of 
30 percent disabling (effective April 23, 2003).  

The Veteran filed a notice of disagreement and an appeal as to 
the assigned rating.  In May 2009, the RO granted an increased 
rating of 70 percent (effective January 16, 2007).  The RO also 
granted entitlement to a total disability rating for individual 
unemployability or TDIU (effective January 16, 2007).  

Because a higher evaluation is available, and the Veteran is 
presumed to seek the maximum available benefit for a disability, 
the increased rating claim remains on appeal.  See, AB v. Brown, 
6 Vet. App. 35, 38 (1993).  As TDIU has already been granted, 
this matter is not on appeal.  


FINDINGS OF FACT

1. Prior to January 16, 2007, the Veteran's PTSD and major 
depressive disorder was manifested by occupational and social 
impairment with occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, panic attacks (weekly or 
less often), chronic sleep impairment and mild memory loss (such 
as forgetting names, directions, and recent events) but did not 
result in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; or 
difficulty in establishing and maintaining effective work and 
social relationships..  

2. From January 16, 2007, the Veteran's PTSD and major depressive 
disorder has been manifested by occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due to such 
symptoms as suicidal ideation, but did not result in total 
occupational and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; and memory loss for names of close relatives, own 
occupation, or own name.  


CONCLUSIONS OF LAW

1. Prior to January 16, 2007, the criteria for an initial 
disability rating in excess of 30 percent for PTSD and major 
depressive disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 
(2009).  

2. From January 16, 2007, the criteria for an initial disability 
rating in excess of 70 percent for PTSD and major depressive 
disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.130, DC 9411 (2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5103, 5103A (West 2002 & Supp. 2009), 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009), eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Here, the Veteran's increased rating claim for 
PTSD and major depressive disorder arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  The Veteran was given information regarding how to 
substantiate his service connection claim in May 2003.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2009).  
Service treatment, VA, and Social Security Administration records 
have been associated with the file.  The Veteran has been 
medically evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.  

Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each service-
connected disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2009).  

The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  

For exceptional cases, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be awarded.  
38 C.F.R. § 3.321 (b)(1) (2009).  For an extraschedular 
evaluation to apply, there generally must be a "finding that the 
case presents such an exceptional or unusual disability picture 
with such related factors as marked interference with employment 
or frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe a veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe a veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.  

If the RO or the Board finds that the schedular evaluation does 
not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether a veteran's exceptional disability picture includes other 
related factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 116.  If this is the 
case, then the RO or the Board must refer the matter to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular rating.  
Id.  

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent with the facts 
shown in every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

In accordance with the rating schedule, PTSD and major depressive 
disorder are both evaluated under the general rating formula for 
mental disorders.  Under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008), a 0 percent rating is warranted when a mental condition 
has been formally diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social functioning or 
to require continuous medication.  A 10 percent rating is 
warranted when there is occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks.  This occurs only during 
periods of significant stress.  Having symptoms controlled by 
continuous medication also warrants a 10 percent rating.  Id.  

A 30 percent rating is warranted when there is occupational and 
social impairment with an occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal).  This 
situation is due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  Id.  

A 50 percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.  

A 70 percent evaluation is warranted when there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms such as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); and the inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living; disorientation to time or place; 
memory loss for names of close relatives, own occupation or own 
name.  38 C.F.R. § 4.130, DC 9411.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and the Court have held that the symptoms 
listed in 38 C.F.R. § 4.130 are the appropriate rating criteria 
for evaluating psychiatric disabilities, and that the criteria 
listed in the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) supplement, but do not replace, the criteria 
listed in the general rating formula.  Sellers v. Principi, 
372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002).  The Court has recognized that a 
Global Assessment of Functioning (GAF) score is based on a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-illness.  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  In addition, 
the Court has held that a GAF score is only one factor in 
determining a veteran's disability rating.  See Brambley v. 
Principi, 17 Vet. App. 20, 26 (2003) (Steinberg, J., concurring).  

A GAF score of 41 to 50 shows serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational, or school 
function (e.g., no friends, unable to keep a job).  A score of 51 
to 60 represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational or school functioning (e.g., 
few friends, conflicts with peers or coworkers).  A GAF score of 
61 to 70 represents some mild symptoms (e.g. depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within the 
household) but generally functioning pretty well, has some 
meaningful interpersonal relationships.  

Prior to January 16, 2007, the Board finds that an initial rating 
higher than 30 percent for PTSD and major depressive disorder is 
not warranted.  During this time period, the Veteran's disability 
picture is best characterized as having occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks.  

Several records, including an April 2004 VA social work note and 
an August 2006 VA psychiatry note show that the Veteran was 
depressed.  This symptom was noted at the June 2004 VA 
examination; other symptoms at this examination included anxiety, 
panic attacks, chronic sleep impairment and mild memory loss.  A 
private May 2003 medical summary by Dr. Arceneaux showed that the 
Veteran was prescribed medicine for panic attacks "when 
needed."  The June 2004 VA examination report showed the Veteran 
reported full panic attacks being controlled for the past two 
years.  A June 2003 record from Dr. Canterbury showed the Veteran 
reported not having any recent panic attacks.  During this time 
period, suspiciousness was not shown.  

In his November 2005 notice of disagreement, the Veteran asserted 
that a higher disability rating was warranted for his service-
connected PTSD.  The Board finds an increased rating is not 
appropriate during this period for PTSD and major depressive 
disorder because occupational and social impairment with reduced 
reliability and productivity was not shown.  During this time 
period, the evidence does not show such symptoms as: a flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; and impaired 
abstract thinking.  

While an April 2004 report from Dr. Buxton shows the Veteran 
having panic attacks more than once a week and the June 2004 VA 
examination (among other records) show that the Veteran had some 
disturbances of motivation and mood as well as difficulty in 
establishing effective relationships, the Board still finds that 
the Veteran's disability picture does not more nearly approximate 
the criteria for a higher rating.  The balance of the records 
show the Veteran's panic attacks were not as severe as more than 
once a week and the Veteran was able to maintain stable and 
healthy relationships with his partner and his children from a 
previous marriage.  

During this period, the Veteran's GAF scores mostly ranged from 
55 in April 2004 (Dr. Buxton report) and July 2004 (VA 
psychiatry) to 65 in August 2006 (VA psychiatry).  The June 2004 
VA examination report showed a GAF score of 42, mostly due to a 
recent suicidal ideation.  For this period, a majority of the VA 
mental status examinations checking for suicidal ideation were 
negative.  On the balance, these scores seem to suggest that the 
Veteran had moderate symptoms for this time period and bolster 
the Board's conclusion that the current 30 percent rating is 
appropriate.  As mentioned, these scores supplement but do not 
replace the criteria listed in the rating formula.  Sellers, 
372 F.3d at 1326-27; Mauerhan, 16 Vet. App. at 442.  

The Board has considered whether the Veteran is entitled to 
staged ratings.  Hart, 21 Vet. App. 505.  The Veteran's service-
connected PTSD and major depressive disorder has not shown to be 
more than 30 percent disabling during the appeal period.  He is 
not entitled to a staged rating.  

Also, the Board finds that the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  As a result, the assigned schedular evaluation 
is adequate and no further analysis is necessary.  Thun, 22 Vet. 
App. at 115.  

From January 16, 2007, the Board also finds that an initial 
increased rating for PTSD and major depressive disorder is not 
warranted.  An increased rating is not warranted as the evidence 
does not show that the Veteran has total occupational and social 
impairment.  The Veteran's disability picture is adequately 
approximated as a 70 percent rating.  

The Veteran is at the 70 percent rating mostly due to his reports 
of suicidal ideation with no plan.  This is shown by January 2007 
and July 2008 VA psychiatry records.  However, other symptoms 
that typify this rating were not shown, including: obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and the inability to 
establish and maintain effective relationships.  

A December 2008 letter from the Veteran's treating physician Dr. 
Luelf states the Veteran's PTSD had worsened.  Major depressive 
disorder was not mentioned, but depression was a symptom of his 
PTSD.  The Veteran's rating was increased to reflect this fact.  
A further increase is not appropriate based on all evidence in 
the file.  

In April 2003, the Veteran filed his claim for service connection 
for PTSD and the records showed he started to receive treatment.  
Although not controlling under Sellers, 372 F.3d at 1326-27 and 
Mauerhan, 16 Vet. App. at 442, the Veteran' GAF scores have 
generally improved over the course of his treatment since 2003.  
During the time period on appeal, a February 2009 VA record shows 
the Veteran has been able to support his partner as she received 
treatment for cancer.  Additionally, the February 2007 VA 
examiner was skeptical of some of the Veteran's endorsed symptoms 
due to "extremely exaggerated" Minnesota Multiphasic 
Personality Inventory results.  Dr. Luelf, who opined the Veteran 
had worsened in December 2008, had only been following the 
Veteran since January 16, 2007 (she did note he had been seeing 
psychiatrists since 2003).  Taking all evidence into account, the 
Board finds that an increase is not warranted from January 16, 
2007.  There is no evidence of total occupational and social 
impairment due to gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living; disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

The Board has considered whether the Veteran is entitled to 
staged ratings.  Hart, 21 Vet. App. 505.  The Veteran's service-
connected PTSD and major depressive disorder rating from January 
16, 2007 has shown to be accurately rated during the appeal 
period.  He is not entitled to a staged rating.  

For this time period, the Board finds that the schedular rating 
criteria reasonably describe the Veteran's current disability 
level and symptomatology.  As a result, the assigned schedular 
evaluation is adequate and no further analysis is necessary.  
Thun, 22 Vet. App. at 115.  As the preponderance of the evidence 
is against the claim for an initial increased rating for both 
time periods on appeal, the reasonable doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  


ORDER

Prior to January 16, 2007, an initial evaluation in excess of 
30 percent for PTSD and major depressive disorder is denied.  

From January 16, 2007, an initial evaluation in excess of 
70 percent for PTSD and major depressive disorder is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


